


117 HR 3680 IH: Promoting Affordable Housing Near Transit Act
U.S. House of Representatives
2021-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3680
IN THE HOUSE OF REPRESENTATIVES

June 1, 2021
Mr. Smith of Washington introduced the following bill; which was referred to the Committee on Transportation and Infrastructure

A BILL
To amend title 49, United States Code, with respect to property disposition for affordable housing, and for other purposes.


1.Short titleThis Act may be cited as the Promoting Affordable Housing Near Transit Act. 2.Property disposition for affordable housingSection 5334(h)(1) of title 49, United States Code, is amended to read as follows:

(1)In generalIf a recipient of assistance under this chapter decides an asset acquired under this chapter at least in part with that assistance is no longer needed for the purpose for which such asset was acquired, the Secretary may authorize the recipient to transfer such asset to— (A)a local governmental authority to be used for a public purpose with no further obligation to the Government if the Secretary decides—
(i)the asset will remain in public use for at least 5 years after the date the asset is transferred; (ii)there is no purpose eligible for assistance under this chapter for which the asset should be used;
(iii)the overall benefit of allowing the transfer is greater than the interest of the Government in liquidation and return of the financial interest of the Government in the asset, after considering fair market value and other factors; and (iv)through an appropriate screening or survey process, that there is no interest in acquiring the asset for Government use if the asset is a facility or land; or
(B)a local governmental authority, nonprofit organization, or other third-party entity to be used for the purpose of transit-oriented development with no further obligation to the Government if the Secretary decides— (i)the asset is a necessary component of a proposed transit-oriented development project;
(ii)the transit-oriented development project will increase transit ridership; (iii)at least 40 percent of the housing units offered in the transit-oriented development, including housing units owned by nongovernmental entities, are legally binding affordability restricted to tenants with incomes at or below 60 percent of the area median income and owners with incomes at or below 60 percent the area median income, which shall include at least 20 percent of such housing units offered restricted to tenants with incomes at or below 30 percent of the area median income and owners with incomes at or below 30 percent the area median income; 
(iv)the asset will remain in use as described in this section for at least 30 years after the date the asset is transferred; and (v)with respect to a transfer to a third-party entity—
(I)a local government authority or nonprofit organization is unable to receive the property; (II)the overall benefit of allowing the transfer is greater than the interest of the Government in liquidation and return of the financial interest of the Government in the asset, after considering fair market value and other factors; and
(III)the third party has demonstrated a satisfactory history of construction or operating an affordable housing development..  